                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


MATTHEW C. STECHAUNER,

             Plaintiff,

      v.                                               Case No. 19-CV-833

CATHY JESS, et al.,

             Defendants.


                                SCREENING ORDER


      Plaintiff Matthew Stechauner, who is representing himself, filed a complaint

under 42 U.S.C. § 1983, alleging that the defendants violated his constitutional

rights. He also filed a motion to proceed without prepayment of the civil case filing

fee under 28 U.S.C. § 1915 and a motion to appoint counsel. This decision resolves

Stechauner’s motions and screens his complaint.

1. Motion for Leave to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because

Stechauner was incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law

allows a court to give an incarcerated plaintiff the opportunity to proceed with his

case without prepaying the civil case filing fee as long as he meets certain conditions.

One of those conditions is that the plaintiff pay an initial partial filing fee. 28 U.S.C.

§ 1915(b). Once the plaintiff pays the initial partial filing fee, the court may allow
him to pay the balance of the $350 filing fee over time through deductions from his

prisoner account. Id.

      On June 13, 2019, the court ordered Stechauner to pay an initial partial filing

fee of $1.02; he paid the fee about a week later. Accordingly, the court will grant his

motion to proceed without prepayment of the filing fee. Stechauner will have to pay

the remainder of the fee over time in the manner described at the end of this order.

2. Screening the Complaint

      The court is required to screen complaints brought by prisoners seeking relief

against a governmental entity or officer or employee of a governmental entity. 28

U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the

prisoner has raised claims that are legally “frivolous or malicious,” that fail to state

a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

      To state a cognizable claim under the federal notice pleading system, a plaintiff

is required to provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). To state a claim for relief under 42 U.S.C.

§ 1983, a plaintiff must allege that: 1) he was deprived of a right secured by the

Constitution or laws of the United States; and 2) the deprivation was visited upon

him by a person or persons acting under color of state law. Buchanan-Moore v. County

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980).

                                            2
      Additionally, under the controlling principle of Federal Rule of Civil Procedure

18(a), “[u]nrelated claims against different defendants belong in different suits” so as

to prevent prisoners from dodging the fee payment or three strikes provisions in the

PLRA. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “A party asserting a claim

. . . may join, as independent or alternate claims, as many claims as it has against an

opposing party.” Fed. R. Civ. P. 18(a). Under this rule, “multiple claims against a

single party are fine, but Claim A against Defendant 1 should not be joined with

unrelated Claim B against Defendant 2.” George, 507 F.3d at 607. Joinder of multiple

defendants into one case is proper only if “any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of

law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

      Stechauner’s complaint violates Fed. R. Civ. Pro. 18 and 20 because it advances

unrelated claims against different sets of defendants. First, Stechauner alleges that

a correctional officer gave him the wrong medication dosage, which resulted in him

having to go to the emergency room. He alleges that the prison’s policy of allowing

correctional officers to hand out medication instead of requiring nurses to hand out

medication violates his rights under the Eighth Amendment. The court will refer to

these allegations as Lawsuit #1.

      He next alleges that a correctional officer refused to give him copies of

notarized documents before mailing the documents to the court, thereby violating his

right to access the courts. The court will refer to these allegations as Lawsuit #2.

                                           3
      He also alleges that, on multiple occasions, some of the defendants allowed him

to hurt himself while he was housed in segregation. He asserts that no one stopped

him from choking himself with his bedsheet, banging his head and punching the cell

walls until his head and hands were swollen and bloody, and/or cutting himself with

a razor. Stechauner alleges that he did not receive adequate medical care after some

incidents. He also alleges that, after one of the incidents, his injuries were so

significant that he had to go to the emergency room. The court will refer to these

allegations as Lawsuit #3.

      Finally, Stechauner asserts that some of the defendants failed to protect him

from other inmates who were sexually harassing and assaulting him. (It is not clear

from Stechauner’s allegations how these defendants knew that Stechauner was being

harassed/assaulted by other inmates.) The court will refer to these allegations as

Lawsuit #4.

      Under Rules 18 and 20, Stechauner cannot pursue Lawsuits #1, 2, 3, and 4 in

a single case. The lawsuits do not involve all of the same defendants nor do they have

questions of law and fact in common. That does not mean that Stechauner cannot

pursue all four of the lawsuits. It means only that he must pursue each one in a

separate case and pay a separate filing fee for each case. The court will allow

Stechauner to file an amended complaint that focuses on one of the four lawsuits

described above.

      As Stechauner decides how he would like to proceed, the court reminds him

that, under § 1983, only those individuals who are personally responsible for a

                                          4
constitutional violation will be held liable. Vance v. Peters, 97 F.3d 987, 991 (7th Cir.

1996). Because there is no vicarious or supervisory liability, supervisors will not be

liable for the alleged misconduct of their subordinates, employers will not be liable

for the alleged misconduct of their employees, and employees will not be liable for the

alleged misconduct of their co-workers. See Pacelli v. deVito, 972 F.2d 871, 877 (7th

Cir. 1992). Accordingly, Stechauner must identify in the caption of his amended

complaint and in his allegations only those individuals who were personally involved

in allegedly violating his constitutional rights.

      If Stechauner does not know the name of an individual, he may use a John or

Jane Doe placeholder. If, after screening his amended complaint, the court allows

Stechauner to proceed with a claim against a Doe defendant, he will have the

opportunity to use discovery to learn the name of the Doe.

      Also, to state a claim a plaintiff must provide a “short and plain statement of

the claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). While he

need only “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests,” a complaint that offers mere “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action will not do.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

555). For example, a list of multiple defendants followed by “they allowed me to be

assaulted” is likely insufficient to state a claim. Stechauner should include enough

facts in his amended complaint to allow the court to understand how each defendant

                                            5
was personally involved and to reasonably conclude that Stechauner’s conclusions

about a particular defendant’s conduct are accurate.

      The court will provide Stechauner with a blank prisoner complaint form. He

must use this form if he files an amended complaint. If he chooses to file an amended

complaint, he must do so by August 26, 2019. If he does not want to proceed with

this case, he does not have to take any further action. If he does not file an amended

complaint by the deadline (or explain to the court why he is unable to do so), the court

will conclude that he no longer wishes to proceed with this case and will dismiss it

without prejudice. See Civil L.R. 41(c).

3. Motion to Appoint Counsel

      On the same day Stechauner filed his complaint he filed a motion to appoint

counsel. He explains that he suffers from extreme mental illnesses and that the

inmate who helped him prepare his complaint is transferring to another institution.

He also states that he has trouble reading and writing and is not familiar with the

law or court rules. He contacted three lawyers in an effort to hire a lawyer on his own,

but none of them agreed to represent him.

      When determining whether to recruit a lawyer for a pro se plaintiff in a civil

case, the court decides whether the difficulty of the case exceeds a particular

plaintiff’s capacity to handle the case on his own. Navejar v. Iyola, 718 F.3d 692, 696

(7th Cir. 2013). It is not enough that a plaintiff wants a lawyer (nearly all plaintiffs

want a lawyer), nor is it enough that a lawyer would do a better job than a pro se

plaintiff (that will almost always be the case). Instead, the question is whether a

                                           6
plaintiff understands the factual and legal issues in his case and can effectively

communicate his thoughts and arguments to the court.

      Many prisoners suffer from mental health conditions, yet they capably

represent themselves during the initial stages of litigation. Stechauner does not

explain how his mental health conditions will interfere with his ability to prosecute

this case. Without additional details, the mere fact that he has been diagnosed with

mental health challenges is insufficient to establish that he cannot represent himself.

Similarly, most prisoners receive help from other inmates when they draft their

documents, so, without additional details about the kind of help Stechauner received

from the jailhouse lawyer and why he cannot proceed without his help, the fact that

the jailhouse lawyer is transferring to a different institution also fails to establish

that Stechauner cannot represent himself at this time.

      The court understands that it can be overwhelming for an inexperienced

litigant to navigate the many rules and procedures of the court, but this is a challenge

that all pro se litigants face and is not a sufficient reason for the court to recruit a

volunteer lawyer. At this point, all Stechauner has to do is prepare an amended

complaint that tells the court what the defendants did or did not do to violate his

constitutional rights. The court finds that he is able to do that on his own.

      IT IS THEREFORE ORDERED that Stechauner’s motion for leave to

proceed without prepayment of the filing fee (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that Stechauner’s motion to appoint counsel

(ECF No. 4) is DENIED without prejudice.

                                           7
      IT IS FURTHER ORDERED that Stechauner may file an amended

complaint that complies with the instructions in this order. If Stechauner chooses to

file an amended complaint, he must do so by August 26, 2019. If Stechauner files an

amended complaint by the deadline, the court will screen the amended complaint as

required by 28 U.S.C. § 1915A. If Stechauner does not file an amended complaint by

the deadline, the court will dismiss this case without prejudice.

      The court will include with this decision a blank complaint form and pro se

guides that may help Stechauner better understand the litigation process.

      IT IS FURTHER ORDERED that the agency having custody of Stechauner

shall collect from his institution trust account the $348.98 balance of the filing fee by

collecting monthly payments from Stechauner’s prison trust account in an amount

equal to 20% of the preceding month's income credited to Stechauner’s trust account

and forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If Stechauner is

transferred to another institution, county, state, or federal, the transferring

institution shall forward a copy of this order along with Stechauner remaining

balance to the receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Stechauner is confined.

      IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, Stechauner shall submit all correspondence and case filings to institution

                                           8
staff, who will scan and e-mail documents to the Court.1 If Stechauner is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                           Office of the Clerk
                           United States District Court
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Stechauner is further advised that failure to make a timely submission may

result in the dismissal of this action for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could result

in orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 26th day of July, 2019.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




1
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution,
Wisconsin Secure Program Facility, Columbia Correctional Institution, and Oshkosh
Correctional Institution.
                                           9
